Pee Cttbiam,
Notwithstanding the able and ingenious argument of appellant’s counsel, we are not convinced that the learned court erred in making absolute the rule theretofore “ granted so far as it enjoins the sheriff from selling any property of or belonging to the estate of Sarali Tozer, deceased.” That estate, — represented by Ralph Tozer, trustee, one of tbe parties to the bond on which the judgment was entered by virtue of the warrant of attorney contained therein, — was neither interested in tbe transaction in which tbe judgment bond was given, nor received any benefit therefrom. As trustee or otherwise, Ralph Tozer had no authority, express or implied, to bind the estate or subject the property or assets thereof to execution in favor of tbe plaintiff. The authorities relied on by appellant are inapplicable to the facts of this ease.
Decree affirmed and appeal dismissed at appellant’s costs.